Citation Nr: 0411129	
Decision Date: 04/28/04    Archive Date: 05/06/04

DOCKET NO.  03-15 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine with left sciatica.

2.  Entitlement to a compensable evaluation for recurrent 
dislocation of the right shoulder with post-traumatic degenerative 
joint disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The veteran served on active duty from August 1955 until November 
1974.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2002 rating decision of the Regional Office 
(RO) that denied the veteran's claims for service connection for 
degenerative disc disease of the lumbar spine and for a 
compensable evaluation for his service-connected right shoulder 
disability.  

The issue of entitlement to an increased rating for recurrent 
dislocation of the right shoulder is REMANDED to the RO via the 
Appeals Management Center in Washington, D.C.  The Department of 
Veterans Affairs (VA) will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  The veteran's in-service complaints concerning the low back 
were acute and transitory and resolved without residual 
disability.

2.  The veteran's current low back disability was first documented 
many years after service, and there is no competent medical 
evidence that shows that it is etiologically related to service.


CONCLUSION OF LAW

Degenerative disc disease of the lumbar spine with left sciatica 
was not incurred in or aggravated by service, nor may arthritis be 
presumed to have been incurred in or aggravated by service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.303(b), 3.307, 3.309 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)).  This new law eliminates the 
concept of a well-grounded claim, and redefines the obligations of 
the VA with respect to the duties to notify and to assist 
claimants in the development of their claims.  First, the VA has a 
duty to notify the appellant and his or her representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim.  VCAA, § 3(a), 114 Stat. 2096, 
2096-97 (2000).  See 38 U.S.C.A. §§ 5102 and 5103 (West. 2002).  
In this regard, VA will inform the veteran of which information 
and evidence, if any, that she is to provide and which information 
and evidence, if any, VA will attempt to obtain on her behalf.  VA 
will also request that the veteran provide any evidence in her 
possession that pertains to the claim.  Second, the VA has a duty 
to assist the appellant in obtaining evidence necessary to 
substantiate the claim.  VCAA, § 3(a), 114 Stat. 2096, 2097-98 
(2000).  See 38 U.S.C.A. § 5103A.

The decision of the United States Court of Appeals for Veterans 
Claims (Court) in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
held, in part, that a VCAA notice consistent with 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform the claimant 
about the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) inform 
the claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that pertains to 
the claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your claim(s)."  See 
VAOPGCPREC 01-2004.  

In this case, although the VCAA notice letter that was provided to 
the appellant does not contain the "fourth element," the Board 
finds that the appellant was otherwise fully notified of the need 
to give to VA any evidence pertaining to her or his claim.  In a 
letter dated in June 2003, the veteran was requested to send any 
additional evidence concerning his appeal to the Board.

All the VCAA requires is that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
In this case, because each of the four content requirements of a 
VCAA notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content requirements 
is harmless error.  

With respect to notice, the January 2001 VA letter to the 
appellant informed him of the evidence necessary to substantiate 
his claim, as well as his and VA's development responsibilities.  
As such, VA's duty to notify has been met.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The appellant was advised 
in the letter to send the information describing evidence or the 
evidence itself to the RO within 60 days of the date of the 
letter.  See Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  The Board 
observes that a recently enacted law permits the VA to render a 
decision prior to the expiration of the time period the veteran 
was given to submit additional evidence.  See Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).

With regard to the duty to assist, the record contains the 
veteran's service medical records, as well as reports of post 
service VA and private medical treatment and the report of a VA 
examination.  The appellant has been afforded the opportunity for 
a personal hearing on appeal.  The Board has carefully reviewed 
the appellant's statements and concludes that he has not 
identified any additional pertinent evidence not already of 
record.  In this regard, the Board observes that in a Statement in 
Support of Claim received in September 2002, the veteran indicated 
that he did not have any more records to submit.  The Board has 
also perused the medical records for references to additional 
treatment reports not of record, but has found nothing to suggest 
that there is any outstanding evidence with respect to the 
appellant's claim.  Based on the foregoing, the Board finds that 
all relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to comply 
with the duty to assist the appellant in developing the facts 
pertinent to his claim.  Essentially, all available evidence that 
could substantiate the claim has been obtained.  There is no 
indication in the file that there are additional relevant records 
that have not yet been obtained.  Accordingly, the Board will 
adjudicate this claim based on the current evidence of record.

Factual background

The service medical records disclose that the veteran was seen for 
aching in the lower lumbar area due to strain in January 1958.  He 
was given medication and diathermy, with no appreciable 
improvement.  He complained of increasing pain on standing.  An 
examination was negative except for soreness and limitation of 
motion of the lumbosacral area.  When hospitalized in February 
1958, it was indicated that he had complained of a "pulled muscle" 
in the lumbosacral region.  He was hospitalized for further 
evaluation after blood tests revealed eosinophilia of 18 and 15.  
On admission, the veteran related that the lumbosacral pain had 
subsided and that it was not a troublesome complaint.  An X-ray 
study of the lumbosacral spine was negative.  No pertinent 
diagnosis was made.

The service medical records also show that the veteran was 
involved in a motor vehicle accident in February 1964.  When seen 
in early March 1964, he complained of low back pain of four days 
duration.  The pain was of a dull aching quality in the lumbar 
area.  An examination at that time showed mild lumbar scoliosis, 
with convexity to the left.  There was a mild muscle spasm and 
tenderness of the right paravertebral area in the low back.  The 
impression was muscle strain.  It was further indicated that the 
veteran was found to be asymptomatic on March 11, 1964, with a 
negative physical examination.  Later that month, the veteran 
complained of mild, recurrent, continuous low back pain of a dull 
quality.  It was reported in April 1964 that the veteran had low 
back pain after he bent over while working.  There was no leg pain 
or sciatica.  On examination, there was mild lumbar spasm.  There 
was no local tenderness and straight leg raising was negative.  
Full range of motion was present.  

In October 1964, the veteran complained of intermittent low back 
pain without radicular component since an automobile accident 
earlier that year.  It was noted that the veteran had trouble with 
increased activity.  An examination revealed minimal tenderness to 
deep percussion in the area of L3-5 and the right sacroiliac 
joint.  There was no palpable muscle spasm.  Full range of motion 
was present with only minimal pain elicited on hyperextension and 
right lateral movements.  The pertinent impression was chronic low 
back syndrome.  In November 1972, the veteran reported that he 
pulled his back playing football.  An examination was within 
normal limits.  The impression was possible intercostal muscle 
pull.  Heat was recommended.  On the separation examination in 
October 1974, the spine was evaluated as normal.  

The veteran was seen by a private physician in November 1996 for 
evaluation of his low back.  He related that he initially injured 
his low back on the job about eighteen months earlier when he was 
doing some lifting.  He reported that he saw a chiropractor, but 
had not had any treatment other than from the chiropractor.  
Following an examination, the impression was degenerative lumbar 
disc with questionable left sciatica.  

Additional private and VA medical records reflect treatment for 
complaints including low back pain.  A magnetic resonance imaging 
of the lumbar spine at a private facility in January 1997 revealed 
diffuse lumbar spine spondylosis with degenerative disc disease at 
L4-5.  

Analysis 

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131.

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service connected, 
unless clearly attributable to intercurrent causes.  This rule 
does not mean that any manifestations of joint pain, any 
abnormality of heart action or heart sounds, any urinary findings 
of casts, or any cough, in service will permit service connection 
of arthritis, disease of the heart, nephritis, or pulmonary 
disease, first shown as a clear-cut clinical entity, at some later 
date.  For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to identify 
the disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "Chronic."  When the 
disease identity is established (leprosy, tuberculosis, multiple 
sclerosis, etc.), there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the presumptive 
period) is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).

Where a veteran served 90 days or more during a period of war or 
during peacetime service after December 31, 1946, and arthritis 
becomes manifest to a degree of 10 percent or more within one year 
from date of termination of such service, such disease shall be 
presumed to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative evidence 
to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 
C.F.R. §§ 3.307, 3.309.

The Board readily concedes that the veteran was seen on a number 
of occasions during service for complaints of low back pain.  Most 
of these centered on episodes of pain in 1958 and 1964.  In this 
regard, prior to his hospitalization in February 1958, the veteran 
had soreness and limitation of motion of the lumbosacral spine.  
However, once hospitalized, he acknowledged that his back pain had 
subsided.  His next episode of low back pain began in February 
1964, following a motor vehicle accident.  Although it is true 
that some positive findings concerning the lumbar spine were 
documented in March, April and October 1964, the fact remains that 
the veteran was seen for complaints involving the low back on only 
one subsequent occasion during his remaining ten years of service.  
In November 1972, it was indicated that the veteran pulled his 
back while playing football.  Significantly, an examination was 
normal.  It must also be emphasized that no abnormalities of the 
spine were demonstrated on the separation examination in October 
1974.  

It is apparent, therefore, that the veteran's in-service low back 
complaints were acute and transitory and resolved without residual 
disability.  This conclusion is supported by the fact that there 
is no indication that he received any treatment for his low back 
for many years following service.  Indeed, the initial clinical 
evidence of low back problems following service was in November 
1996.  At that time, the veteran informed a private physician that 
he had first hurt his low back the previous year when he had been 
lifting on his job.  When seeking medical treatment for his recent 
low back complaints, the veteran has never mentioned that he had 
any injury or problems concerning his low back during service.  

The only evidence supporting the veteran's claim consists of his 
statements regarding the origins of his low back disability.  
Since the veteran is not a medical expert, he is not competent to 
express an authoritative opinion regarding either his medical 
condition or any questions regarding medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In contrast, the 
medical findings establish that the veteran's current low back 
disability was initially demonstrated many years following 
service, and there is no competent medical evidence to link it to 
service.  The Board concludes, accordingly, that the medical 
findings on examination are of greater probative value than the 
veteran's statements in support of his claim for monetary 
benefits.  Therefore, the Board finds that the weight of the 
evidence is against the claim for service connection for 
degenerative disc disease of the lumbar spine with left sciatica.


ORDER

Service connection for degenerative disc disease of the lumbar 
spine with left sciatica is denied.



REMAND

The veteran also asserts that a higher rating should be assigned 
for his service-connected right shoulder disability.  The Board 
notes that when the veteran was examined by the VA in January 
2002, the claims folder was not available for the examiner to 
review.  While the veteran reported discomfort, the examination 
was essentially within normal limits.  The Board points out, 
however, that in a statement dated in May 2003, a private 
physician indicated that the veteran continued to have chronic 
right shoulder pain.  The Court has held that where the veteran 
claims that a disability is worse than when originally rated, and 
the available evidence is too old to adequately evaluate the 
current state of the condition, the VA must provide a new 
examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992), 
citing Proscelle v. Derwinski, 2 Vet. App. at 632.  Accordingly, 
the Board concludes that a current examination is necessary to 
determine the current severity of the veteran's right shoulder 
disability. 

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  Accordingly, 
the case is REMANDED to the RO for action as follows:

1.  The RO should contact the veteran and request that he furnish 
the names, addresses, and dates of treatment of all medical 
providers from whom he has received treatment for right shoulder 
disability since 2001.  After securing the necessary 
authorizations for release of this information, the RO should seek 
to obtain copies of all treatment records referred to by the 
veteran, and that have not already been associated with the claims 
folder.

2.  The veteran should then be afforded a VA examination by a 
specialist in orthopedics, if available, to determine the nature 
and extent of his right shoulder disability.  The orthopedic 
examiner should comment on any functional impairment due to pain 
and the pathology associated with pain should be described.  With 
respect to the subjective complaints of pain, the examiner should 
be requested to specifically comment on whether pain is visibly 
manifested on movement of the joints, the presence and degree of, 
or absence of, muscle atrophy attributable to the service-
connected disability and the presence or absence of any other 
objective manifestation that would demonstrate disuse or 
functional impairment due to pain attributable to the service-
connected disability.  All necessary tests should be performed.  
The claims folder should be made available to the examiner in 
conjunction with the examination.

Following completion of the above, the RO should review the 
evidence and determine whether the veteran's claim may be granted.  
If not, he and his representative should be furnished an 
appropriate supplemental statement of the case and be provided an 
opportunity to respond.  The case should then be returned to the 
Board for further appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



